VAN HOOMISSEN, J.,
dissenting.
I respectfully dissent.
ORS 634.006(13) provides:
“ ‘Pesticide operator’ means a person who owns or operates a business engaged in the application of pesticides upon the land or property of another.”
The issue in this case is whether PGE is a “pesticide operator” within the meaning of ORS 634.006(13). I agree with the trial court that on these facts PGE is a “pesticide operator.” Therefore, I would reverse the Court of Appeals’ decision and affirm the trial court’s judgment.
I read ORS 634.006(13) in conjunction with other statutes in the State Pesticide Control Act (Act), ORS ch 634, to encompass persons engaged in any business who apply pesticides on the land or property of another. Nothing in the *248plain language of the statute requires that pesticide application must be a direct source of business income for the statutory definition to apply. The majority’s conclusion that the definition will encompass a pesticide user, if, and only if, a part of the user’s earnings, however small, derive from pesticide application makes no sense, especially where, as here, a major pesticide user like PGE is excluded solely because it realizes no direct earning from pesticide application.
PGE is a public utility. ORS 634.116(12)1 specifically provides that public utilities shall not be required to obtain a license as a pesticide operator while applying pesticides to land or property under their ownership, supervision, control or jurisdiction. This exemption from the license requirement covers pesticide applications not only on a public utility’s own land but also on non-owned lands of others that are only under a public utility’s “supervision, control or jurisdiction.”
The majority fails to explain why the legislature would feel it necessary to exempt public utilities from the pesticide operator licensing requirement if public utilities are not included in the statutory definition of pesticide operators. This express statutory exemption implies that public utilities that apply pesticides to the land of another are “pesticide operators” for purposes of the Act.
The legislature made other express exemptions from the licensing and certification requirements of the Act. It exempted “[p]ersons who do not advertise or publicly hold themselves out as being in the business of applying pesticides but whose main or principal work or business is the maintenance of small or home lawns, shrubs or gardens.” ORS 634.106(5). The legislature also exempted “[p]ersons who do not advertise or publicly hold themselves out as being in the business of applying pesticides and whose principal activity or business as related to pesticides is selling pesticides or selling or leasing equipment.” ORS 634.106(6).
*249The foregoing statutory exemptions establish that the legislature knew how to exempt persons from the Act’s coverage. The express exemptions support the conclusion that the legislature would have used similar language had it wished to restrict the Act’s coverage to businesses whose earnings come “at least in part, no matter how small” from pesticide application.
The Act is a pesticide control scheme.2 It is improbable that the legislature intended to exclude major users of pesticides like PGE merely because their earnings do not come directly from pesticide application on the land or property of another.

 ORS 634.116(12) provides in part:
“[P]ublic utilities * * * shall not be required to obtain a license as a pesticide operator or to furnish evidence of financial responsibility to the department, while applying pesticides to land or property under their ownership, supervision, control or jurisdiction.”


 To illustrate my point: Suppose that Joe Smith, dba Smith & Sons, Co., receives 5 percent of his annual gross income from pesticide application and that Smith uses 10 55-gallon drums of pesticide during the year. Suppose further that PGE, one of Oregon’s major public utilities, uses 10,000 55-gallon drums of pesticide during the year to control grass and brush along its right-of-ways. Under the majority opinion, Smith is covered by the act, but PGE is not. I do not believe that is what the legislature intended.